Fourth Court of Appeals
                                             San Antonio, Texas
                                                  May 13, 2016

                                               No. 04-15-00688-CV

                        IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                          From the County Court at Law No 2, Webb County, Texas
                                   Trial Court No. 2012-PB4-000048 L2
                                  Honorable Jesus Garza, Judge Presiding

                                                   ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to June 20, 2016.



                                                            PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT



cc:              Ryan Grant Anderson                             Ronald Rodriguez
                 The Milam Building                              Law Offices of Ronald Rodriguez, P.C.
                 115 E. Travis, Suite 1403                       915 Victoria Street
                 San Antonio, TX 78205                           Laredo, TX 78040